Gray, C. J.
This action is brought upon an agreement in writing, by the terms of which, according to their plain meaning, the defendant in October, 1871, employed the plaintiff, a broker *108in Boston, to sell Ms farm in Brookfield, and promised to pay Mm $300 for Ms services in selling or endeavoring to sell it, in either of two alternatives: 1st, of its being sold (whether by the plaintiff or by the defendant without Ms intervention) to any person within a year; or, 2d, of its being so sold at any time afterwards and before the defendant had given the plaintiff thirty days’ notice in writing of a revocation of his authority. To hold the provision for such notice to apply during the first year would render the distinction of time in the agreement wholly unmeaning.
A binding agreement for a sale, made between the defendant and a tMrd person, would be a sale, within the contemplation of the agreement. Rice v. Mayo, 107 Mass. 550.
The evidence introduced at the trial tended to show that the plaintiff advertised the farm for sale, and that his agent Doane (whom the defendant by his correspondence impliedly admitted to have been properly employed) took several persons to see the farm with a view to purchase, and talked upon the subject with others, and among them with Hall, who testified that in February, 1872, he purchased the farm from the defendant in person, paid him money on the farm, and moved himself and his goods upon it. No objection was taken at the trial to the competency of any portion of the evidence; the whole evidence was clearly sufficient to warrant a jury in finding that the plaintiff had faithfully endeavored to sell the farm, and that the defendant had made an agreement, binding upon him, to sell it to Hall; and it was admitted at the argument that the defendant was not denied the right to go to the jury if he wished to do so.

Exceptions overruled.